Title: To George Washington from William Livingston, 7 October 1780
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 7. October 1780
                  
                  I most heartily congratulate your Excellency on the timely
                     Discovery of General Arnolds treasonable Plot to captivate your Person,
                     & deliver up West Point to the Enemy; of which the Loss of the former,
                     had his infernal Machinations succeeded, would have been more regretted by
                     America, than of the latter. The remarkable Interposition of Providence to
                     frustrate the diabolical Conspiracy will inspire every virtuous American with
                     sincere Gratitude to the Great Arbiter of all Events; and I hope, not a true
                     Whig amongst us will ever forget the memorable Æra when we were, by the
                     peculiar Guardianship of Heaven, rescued from the very Brink of Destruction. I
                     have the Honour to be with the highest Respect Dear Sir your Excellencys most
                     humble Servt
                  
                     Wil: Livingston
                  
               